Citation Nr: 0604519	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-39 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hepatitis C with 
cirrhosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1970 to November 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
service connection for hepatitis C with cirrhosis of the 
liver.  The veteran testified at an April 2005 Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have chronic 
hepatitis C with cirrhosis in service, his disorder did not 
arise within a year after service or for more than twenty-
five years thereafter, and this disorder is not otherwise 
related to service.


CONCLUSION OF LAW

Hepatitis C with cirrhosis was not incurred in or aggravated 
by service, and cirrhosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel undertook to explain the holding of 
Pelegrini.  The Board is bound by the precedent opinions of 
VA's General Counsel as the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

Here, the RO's July 2001 VCAA letter preceded its initial 
adjudication of the veteran's claim in March 2003.  This 
letter told the veteran what he had to show in order to 
establish service connection for hepatitis C with cirrhosis 
on both a direct and presumptive basis.  The letter also 
explained VA's duty to assist the veteran in obtaining 
evidence in support of his claim, the evidence that the RO 
had already requested, and the information that the RO needed 
in order to request additional evidence.  The letter also 
stated that the RO needed additional evidence and that the 
veteran should send information describing additional 
evidence or the evidence itself to the RO promptly.  Thus, 
the letter substantially complied with all of the elements of 
the notice requirement, including the fourth element.  See 
Mayfield, 19 Vet. App. at 127.  And to the extent that the 
letter did not fully comply with any element of the notice 
requirement, such noncompliance was remedied by the RO's 
inclusion of the text of VCAA implementing regulation 38 
C.F.R. §3.159 in its September 2004 SOC and the opportunity 
given to the veteran to effectively participate in the 
processing of his claim, including testifying at his April 
2005 Travel Board hearing.  See Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (noting Board's failure to discuss 
whether RO's decision and SOC satisfied VCAA requirements in 
the absence of letter explaining VCAA); Mayfield, 19 Vet. 
App. at 129.

Moreover, VA obtained all identified treatment records, 
including those of the Durham VA Medical Center (VAMC), which 
the veteran indicated in an August 2003 statement was his 
only health care provider.  In addition, although the 
veteran's service medical records (SMRs) were unfortunately 
lost, the RO made repeated efforts to obtain them, including 
requesting them directly from the National Personnel Records 
Center (NPRC) and asking the veteran in a December 2001 
letter if he had copies of them, and only concluded that 
additional efforts were futile after being informed by NPRC 
that it no longer had these records.  The RO thus complied 
with its duty to assist in this regard.  38 C.F.R. 
§3.159(c)(2) (2005) (VA may end efforts to obtain federal 
records where it concludes that further efforts to obtain 
them are futile, such as in cases where custodian does not 
have them).  Further, there is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence was not received.  VA thus complied with the VCAA's 
duty to assist provisions and their implementing regulations.  
The VA has a heightened duty to assist, and it is concluded 
that all evidence that could be obtained has been obtained.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  In addition, 
certain disorders will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Cirrhosis of the liver, with which the veteran has 
been diagnosed, is a chronic disease that is presumed to be 
service connected if it manifests to a degree of ten percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

In the present case, the veteran has been diagnosed with 
hepatitis C with cirrhosis.  A VA computer problem list dates 
the veteran's hepatitis C to July 1998, and the first 
clinical confirmation of this disorder appears to be a May 
1999 analysis of a liver needle biopsy diagnosing the veteran 
with chronic hepatitis with cirrhosis.  A November 1998 liver 
ultrasound report impression was of a normal examination with 
normal hepatic and portal venous flows, although it noted a 
history of hepatitis B.  In any event, there is no record of 
any hepatitis in service or of cirrhosis within a year after 
the veteran's November 1972 discharge from service or for 
more than twenty-five years thereafter.  Thus, the veteran is 
not entitled to service connection for his hepatitis C based 
on continuity of symptomatology.  Moreover, there is no 
indication that the veteran had chronic hepatitis or 
cirrhosis in service.  Although the veteran's SMRs are 
missing despite VA's best efforts to obtain them as noted 
above, the veteran himself testified at the April 2005 Travel 
Board hearing that, although he came into contact with 
another serviceman's blood during service (as well as 
receiving post-service blood transfusions), the first time 
there was any indication medically that he had hepatitis was 
in 1997 (Hearing transcript, pp. 3-5, 6).

In addition, there is no indication in any of the post-
service diagnoses of hepatitis with cirrhosis, including the 
September 1999 VA examination and multiple subsequent VA 
outpatient treatment (VAOPT) records, that the veteran's 
hepatitis with cirrhosis is related to service or may be 
associated with such service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159 (c)(4) (2005).  Further, to 
the extent that the veteran and his representative speculated 
at the Travel Board hearing that his current hepatitis with 
cirrhosis is related to service, they do not possess the 
medical expertise to render a competent medical opinion on 
this etiological issue, and service connection cannot be 
granted on such a speculative basis.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); 38 C.F.R. §3.102 (2005) 
(reasonable doubt defined as not being based on pure 
speculation or remote possibility).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have 
chronic hepatitis with cirrhosis in service, his disorder did 
not arise within a year after service or for more than 
twenty-five years thereafter, and this disorder is not 
otherwise related to service.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for hepatitis C with cirrhosis must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for service connection for hepatitis C with 
cirrhosis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


